Name: Commission Regulation (EEC) No 1269/93 of 26 May 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/18 Official Journal of the European Communities 27. 5. 93 COMMISSION REGULATION (EEC) No 1269/93 of 26 May 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as last amended by Regulation (EEC) No 999/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1993 . For the Commission Rene STEICHEN Member of the Commission ( ») OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p. 73 . (4) OJ No L 104, 29. 4. 1993, p. 24. 27. 5. 93 No L 129/19Official Journal of the European Communities ANNEX to the Commission Regulation of 26 May 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 23 Week No 24 Week No 25 Week No 26 CN code from 7 to from 14 to from 21 to from 28 June to 13 June 1993 20 June 1993 27 June 1993 4 July 1993 010410 30(0 62&gt;040 59,761 57,937 56,113 0104 10 80 (') 62,040 59,761 57,937 56,113 0104 20 90 (') 62,040 59,761 57,937 56,113 0204 10 00 (2) 132,000 127,150 123,270 119,390 0204 21 00 (2) 132,000 127,150 123,270 119,390 0204 22 10 (2) 92,400 89,005 86,289 83,573 0204 22 30 (2) 145,200 139,865 135,597 131,329 0204 22 50 0 171,600 165,295 160,251 155,207 0204 22 90 0 171,600 165,295 160,251 155,207 0204 23 00 0 240,240 231,413 224,351 217,290 0204 50 11 0 132,000 127,150 123,270 119,390 0204 50 13 0 92,400 89,005 86,289 83,573 0204 50 15 0 145,200 139,865 135,597 131,329 0204 50 19 0 171,600 165,295 ' 160,251 155,207 0204 50 31 0 171,600 165,295 160,251 155,207 0204 50 39 0 240,240 231,413 224,351 217,290 0210 90 11 0 171,600 165,295 160,251 155,207 0210 90 19 0 240,240 231,413 224,351 217,290 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (*) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. 0 The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.